                                                                                        EXHIBIT
10.3
 

 
PERFORMANCE SHARE GRANT AGREEMENT
 


 
[DATE]
 
[GRANTEE]


              Re:     Prestige Brands Holdings, Inc. Grant of Performance Shares
 
Dear [GRANTEE]:
 
Prestige Brands Holdings, Inc. (the “Company”) is pleased to advise you that,
pursuant to the Company’s 2005 Long-Term Equity Incentive Plan (the “Plan”), the
Company’s Compensation Committee and Board of Directors have granted to you
performance shares, as set forth below (the “Performance Shares”), subject to
the terms and conditions set forth herein. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Plan.
 
As of the date hereof, you have been granted a performance share award in an
aggregate amount equal to $_______ (the “Performance Award”). In order to
calculate the amount of shares of common stock underlying the Performance Award
(the “Performance Share Amount”), the Company has divided the Performance Award
by $_______ (the “Initial Valuation Price”), the closing price of the Company’s
common stock on [DATE]. The term of the Performance Award shall be from [DATE]
through [DATE] (the “Performance Cycle”). Upon the expiration of the Performance
Cycle, the Company shall calculate the value of the Performance Award in
accordance with the formula set forth below (the “Formula”). To the extent the
number calculated pursuant to the Formula is greater than zero, such value shall
be paid to you in shares of the Company’s common stock, cash, other securities
of the Company or any combination thereof, as the Compensation Committee may
determine. For purposes of the Formula, the “Final Valuation Price” shall be the
closing price of the Company’s common stock on the New York Stock Exchange or
any other exchange on which such shares may then be traded on the last business
day of the Performance Cycle.
 
  Grant Date
 
  [DATE]
 
  Performance Award
 
  $________
 
  Initial Valuation Price
 
  $________
 
  Performance Share Amount
 
  _________
 
  Performance Cycle
 
  _________
 
  Formula
 
  Performance Share Amount X (Final Valuation Price- Initial Valuation Price)

 
 
If the Company decides to pay the value calculated pursuant to the Formula, or a
portion thereof, in shares of the Company’s common stock, the number of shares
to be paid to you will equal such value divided by the Final Valuation Price. In
order to be eligible to receive a payment pursuant to the Performance Award as
described herein, you must be an employee of the Company on the date of
expiration of the Performance Cycle. However, upon death, Retirement or
Disability prior to the expiration of the Performance Cycle, you shall earn a
Performance Award calculated by using the closing
 

--------------------------------------------------------------------------------


stock price of the Company’s common stock on the date your employment with the
Company terminated as the Final Valuation Price; provided, that the value
calculated pursuant to the Formula is greater than zero.


1.  Conformity with Plan.  The grant of Performance Shares is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan (which is incorporated herein by reference). Inconsistencies between
this Agreement and the Plan shall be resolved in accordance with the terms of
the Plan. By executing and returning the enclosed copy of this Agreement, you
acknowledge your receipt of this Agreement, the Plan and the other documents
delivered herewith and agree to be bound by all of the terms of this Agreement
and the Plan.
 
2.  Change in Control.  In the event of a Change in Control, the terms of the
Plan shall govern the treatment of the Performance Award.
 
3.  Rights of Participants.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its stockholders to terminate your
duties as an employee at any time (with or without Cause), nor confer upon you
any right to continue as an employee of the Company for any period of time, or
to continue your present (or any other) rate of compensation.
 
4.  Remedies.  The parties hereto shall be entitled to enforce their rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor. The parties hereto acknowledge and agree that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.
 
5.  Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
 
6.  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
7.  Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.
 
8.  Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
9.  Governing Law.  THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE
 
2

--------------------------------------------------------------------------------


 
10.  Notices.   All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the address appearing on the signature page to this Agreement
and to the Company at Prestige Brands Holdings, Inc., 90 North Broadway,
Irvington, New York 10533, Attn: Secretary, or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.
 
11.  Entire Agreement.  This Agreement, together with the Exhibits attached
hereto, constitute the entire understanding between you and the Company, and
supersede all other agreements, whether written or oral, with respect to your
Performance Shares.
 
*    *    *    *    *    


 
 
 
 
 
 
 
 
 
 
 
 


     

 


3

--------------------------------------------------------------------------------




Signature Page to Performance Shares Grant Agreement
 
Please execute the extra copy of this Agreement in the space below and return it
to the Secretary at Prestige Brands Holdings, Inc. to confirm your understanding
and acceptance of the agreements contained in this Agreement.
 
                            Very truly yours,
                                                        
                            Prestige Brands Holdings, Inc.
 


 
                            By:_________________________________      
                                                 Name:
                                                                                                                                                   
Title:
 
        Enclosures:    Agreement
           Extra copy of this Agreement
           Frequently Asked Questions
           2005 Long-Term Equity Incentive Plan
           Registration Statement on Form S-8
 


 




The undersigned hereby acknowledges having received and read all of the
Enclosures referenced above. The Undersigned hereby agrees to be bound by all of
the provisions set forth herein and in the Plan.
 
Dated as of ___________
 
                            ____________________________________
                            [GRANTEE]


                            Address: